Citation Nr: 0923955	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  08-00 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for anterolisthesis of the lumbar spine, L5 on S1 
with pain, status post facet screw fusion of L5-S1.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral plantar fasciitis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for left thoracic outlet syndrome, with left upper 
extremity radiculopathy.

4.  Entitlement to an initial compensable evaluation for 
right thoracic outlet syndrome with mild right extremity 
radiculopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1987 to February 
2007.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's anterolisthesis of the lumbar spine, L5 on 
S1 with pain, status post facet screw fusion of L5-S1, is 
characterized by forward flexion to 50 degrees with pain at 
30 degrees, extension to 15 degrees with pain at 10 degrees, 
left and right lateral flexion to 25 degrees with pain, and 
left and right rotation to 30 degrees with pain.

2.  The Veteran's bilateral plantar fasciitis is 
characterized by sharp pain in the heel and along the lateral 
edge of his feet, weakness, and stiffness.

3.  The Veteran's left thoracic outlet syndrome, with left 
upper extremity radiculopathy, is characterized by diminished 
sensation in the thumb, index and middle fingers, left more 
than right, with normal muscle strength in the left shoulder 
with no evidence of atrophy.

4.  The Veteran did not perfect his appeal, as to the issue 
of entitlement to a compensable evaluation for right thoracic 
outlet syndrome with mild right extremity radiculopathy, on 
his December 2007 VA Form 9.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 20 percent for anterolisthesis of the lumbar spine, 
L5 on S1 with pain, status post facet screw fusion of L5-S1 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DC) 5241 (2008).

2.  The schedular criteria for an initial evaluation in 
excess of 10 percent for bilateral plantar fasciitis have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.40, 4.71a, DCs 5299-5276 (2008).

3.  The schedular criteria for an initial evaluation in 
excess of 10 percent for left thoracic outlet syndrome, with 
left upper extremity radiculopathy, have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.71a, 
DCs 8510-8515 (2008).

4.  Because the Veteran did not perfect his appeal relating 
to the entitlement to an initial compensable rating for right 
thoracic outlet syndrome with mild right extremity 
radiculopathy, the Board does not have jurisdiction to 
consider that claim.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In July 2006 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the April 2007 and October 
2008 rating decisions, October 2007 SOC, and October 2008 
SSOC explained the basis for the RO's action, and the SOC and 
SSOC provided him with additional 60-day periods to submit 
more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the appellant has not demonstrated any prejudicial 
or harmful error in VCAA notice, and any presumption of error 
as to the first element of VCAA notice has been rebutted in 
this case.  See Shinseki v. Sanders, supra. 

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the Veteran 
in proceeding with the present decision.  Since the claim for 
an increased rating is being denied, no new effective date 
will be assigned, so that issue is moot.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

A.  Increased Evaluation for Anterolisthesis of the Lumbar 
Spine, L5 on S1
with Pain, Status Post Facet Screw Fusion of L5-S1

Diagnostic Code 5010 provides that arthritis due to trauma 
which is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  DC 5003 provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, DC 5003 
provides a 20 percent rating for degenerative arthritis with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Note (1) 
provides that the 20 percent and 10 percent ratings based on 
X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, DC 5003 provides a rating 
of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless DC 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes).  Ratings under the General 
Rating Formula for Diseases and Injuries of the Spine are 
made with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The disabilities 
of the spine that are rated under the General Rating Formula 
for Diseases and Injuries of the Spine include vertebral 
fracture or dislocation (Diagnostic Code 5235), sacroiliac 
injury and weakness (DC 5236), lumbosacral or cervical strain 
(DC 5237), spinal stenosis (DC 5238), spondylolisthesis or 
segmental instability (DC 5239), ankylosing spondylitis 
(DC 5240), spinal fusion (DC 5241), and degenerative 
arthritis of the spine (DC 5242) (for degenerative arthritis 
of the spine, see also DC 5003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that a 20 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent disability rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), we are required to 
consider the Veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston, 10 Vet. App. at 85.  However, under 
Spurgeon, supra, the Board is not required to assign a 
separate rating for pain alone.

The Veteran currently has an initial 20 percent evaluation 
for anterolisthesis of the lumbar spine, L5 on S1 with pain, 
status post facet screw fusion of L5-S1.

At an October 2006 VA examination, the Veteran complained of 
constant pain that he described as an intense, hard knot with 
burning in the low back and rated as a five out of ten.  He 
noted occasional radiation to the back of his hamstrings 
bilaterally with pain greater in the left than the right 
lower extremity.  The Veteran was able to walk for a mile and 
a half, stand for one hour, sit for one hour, and 
occasionally used a cane due to his low back.  He could 
perform activities of daily living but noted that it was 
difficult for him to bend over to brush his teeth or to drive 
for over an hour.  

On examination, the range of motion of the thoracolumbar 
spine was forward flexion 0 to 70 degrees, extension 0 to 15 
degrees, and left and right lateral flexion and rotation 0 to 
20 degrees.  The range of motion was partially limited by 
pain, and there was no objective evidence of fatigue, spasms, 
weakness, or lack of endurance after repetitive use.  The 
Veteran complained of localized tenderness on palpation of 
the low back and sacroiliac joints.  There was no guarding 
and the spinal contour was normal.  X-rays showed post-
operative changes with anterolisthesis of L5 on S1.  The 
examiner characterized the Veteran's limitations in range of 
motion as mild and the limitations on function as 
mild/moderate.

At November 2006 private treatment the Veteran complained of 
lumbar pain.  In May 2007 he had private treatment with 
P.L.G., M.D., at which he complained of back pain, and Dr. G 
felt that it could be because of the retained hardware from 
the L5-S1 fusion he had 15 months before.  The Veteran 
underwent surgery in June 2007 for removal of posterior 
nonsegmental lumbar instrumentation at L5-S1 and exploration 
of L5-S1 arthrodesis.

The Veteran wrote on his December 2007 VA Form 9 that he 
could not bend to the ranges found at the VA examination 
without pain, and that the VA evaluators did not put him 
through repetitive motions to identify how weak or fatigued 
his back became.  He continued that he had difficulty doing 
10 leg raises and that he had to rest after sitting or 
standing for more then 20 minutes due to pain.  He said he 
could lightly jog for 30 feet, could not run or perform 
jarring motions, and consistently woke up with pain and 
stiffness, even after obtaining a bed with targeting lumbar 
support in October 2007.  He indicated that the 2007 surgery 
did not improve his discomfort.  

After a careful review of the evidence, the Board finds that 
the Veteran is not entitled to an evaluation in excess of 20 
percent for anterolisthesis of the lumbar spine, L5 on S1 
with pain, status post facet screw fusion of L5-S1.  A rating 
in excess of 20 percent is not available under Diagnostic 
Code 5003, degenerative arthritis.  Evaluating the Veteran 
under DC 5241, the next highest evaluation after 20 percent 
is 40 percent, which requires forward flexion of 30 degrees 
or less or favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a.  At the October 2006 VA 
examination, the range of motion of the thoracolumbar spine 
was forward flexion 0 to 70 degrees, and there was not 
favorable ankylosis of the entire thoracolumbar spine.  The 
examiner noted that the range of motion was limited by pain, 
although he did not indicate that the forward flexion was 
limited to 30 degrees.  The Veteran's treatment following the 
VA examination, and his December 2007 statement, show that he 
continued to have limitations and pain due to his 
anterolisthesis of lumbar spine.  However, there is no 
indication from the record that his forward flexion is 
limited to 30 degrees, and therefore a 40 percent evaluation 
is not available under DC 5241.  Id.

At no time has the overall evidence reflected incoordination, 
excess fatigability, or such additional functional 
limitations as to warrant a higher rating.  See DeLuca, 
supra.  The Board recognizes the limitations that the Veteran 
has as a result of his anterolisthesis of the lumbar spine, 
L5 on S1 with pain, status post facet screw fusion of L5-S1, 
but the current disability evaluations contemplate these 
limitations.  Therefore, an evaluation in excess of 20 
percent is not justified.

The Board has also considered whether the Veteran is entitled 
to a "staged" rating for his service-connected degenerative 
disc disease at L4-L5 and L5-S1, as the Court indicated can 
be done in this type of case.  See Fenderson, supra.  
However, upon reviewing the longitudinal record in this case, 
we find that at no time during the claim and appeal period 
has the service-connected anterolisthesis of the lumbar 
spine, L5 on S1 with pain, status post facet screw fusion of 
L5-S1, been more disabling than as it is currently rated.

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the Veteran has not 
required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although the Veteran experiences occupational impairment, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings.  The Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Therefore, the Board concludes 
that referral of this case for extra-schedular consideration 
is not in order.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

B.  Increased Evaluation for Bilateral Plantar Fasciitis

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5276 provides ratings for acquired flatfoot.  
Moderate flatfoot with weight-bearing line over or medial to 
the great toe, inward bowing of the atendo Achilles, pain on 
manipulation and use of the feet, bilateral or unilateral, is 
rated 10 percent disabling.  Severe flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, is rated 20 
percent disabling for unilateral disability, and is rated 30 
percent disabling for bilateral disability.  Pronounced 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo Achilles on manipulation, that is 
not improved by orthopedic shoes or appliances, is rated 30 
percent disabling for unilateral disability, and is rated 50 
percent disabling for bilateral disability.  38 C.F.R. § 
4.71a. 

The Veteran currently has an initial evaluation of 10 percent 
for bilateral plantar fasciitis.

At the Veteran's October 2006 VA examination, his feet 
appeared normal and there was no functional loss, objective 
evidence of painful motion, edema, instability, or weakness.  
There was tenderness bilaterally to palpation of the mid foot 
and distal heel.  In addition, there was no deformity such as 
hammertoes, pes cavus, or claw foot.  The patella and 
Achilles reflexes were normal bilaterally.  X-rays of the 
feet showed no acute abnormalities.  He was diagnosed with 
bilateral plantar fasciitis and the examiner felt that there 
were minimal limitations on function due to pain.

The Veteran had private podiatry treatment in October 2006 
for an evaluation of pain in his feet.  He indicated that the 
middle and back areas of the feet were the most painful, 
particularly on the bottom.  The pain radiated up to his legs 
at times and worsened with activity.  When the Veteran was at 
rest he developed a significant deep aching pulsing feeling, 
especially on the top middle portion of the feet, that he 
described as being as if his feet were broken.  He reported 
that the symptoms in the left foot and leg were worse than on 
the right.  On examination, the feet were grossly normal 
appearing.  There was some tenderness in the soft tissue 
between the heel and ball of the feet that followed the track 
of the central band of the plantar fascia.  The ankle and 
subtalar joint ranges of motion were normal, and muscle 
strength from the lower legs and into the feet appeared to be 
normal and symmetrical without weakness or imbalance 
bilaterally.  A neurological examination showed diminished 
and altered feeling.  

The treating physician felt that the Veteran had some rear 
foot, subtalar joint, and ankle joint proprioceptive 
imbalance.  A vascular examination showed that he had strong, 
palpable pulses in both the dorsalis pedis and posterior 
tibial arteries bilaterally.  The capillaries refilled in the 
toes in one to two seconds bilaterally.  A dermatologic 
examination was negative for any significant findings.  The 
Veteran was diagnosed with altered sensation on both feet, 
possible lumbar radiculopathy involving both lower 
extremities and feet, and bilateral plantar fasciitis.  

The Veteran subsequently had a lower extremity nerve 
conduction study that was normal.  At follow up treatment 
later in October 2006, it was recommended that he proceed 
with treatment for the strain in his feet, including 
treatment for plantar fasciitis.  The physician felt that 
orthotics were essential and that physical therapy would 
likely be beneficial.

Private treatment notes from March 2008 show that the Veteran 
complained of painful heels on the bottom and medial aspects 
of his feet bilaterally.  He was diagnosed with bilateral 
sinus tarsi syndrome.

In March 2008 the Veteran underwent a VA examination at which 
he reported bilateral foot pain.  He stated that the pain was 
sharp in his heels and along the lateral edge of his feet.  
His feet were weak and stiff, became tired easily, and lacked 
endurance.  The pain was greatest with standing, and he could 
not stand for more than 20 minutes because of heel pain.  
There was pain on the outside edge of his feet after 10 to 20 
minutes of walking.  The pain subsided with rest but did not 
go completely away.  Hereported that he had recently been 
diagnosed with sinus tarsi syndrome and that two steroid 
injections had not helped.  There were flare-ups of foot pain 
that occurred one time per week and lasted for approximately 
one hour.  The Veteran used orthotics, which did not help, 
and there were days when he left his job as a teacher early 
because of the pain in his feet.  He treated his feet by 
soaking them in warm water and doing stretching exercises, 
and he did not use ice or medication.

On examination, the feet were negative for joint deformity, 
deviation, inflammation, or discoloration.  The Achilles 
alignment were within normal limits and were negative for 
pain with manipulation.  He had normal height in the arches 
bilaterally, with and without weight bearing.  There was a 
normal range of motion of the feet bilaterally and normal 
motor strength.  The Veteran had pain present over the 
plantar fascia and the calcaneus bilaterally.  There was also 
pain over the anterior malleoli just proximal to the interior 
malleoli.  The examiner diagnosed him with plantar fasciitis, 
symptomatic.  He noted that sinus tarsi syndrome is synovitis 
of the lateral aspect of the anterior subtalar joint.  This 
could occur with gout or rheumatoid arthritis or was a 
chronic complication of severe or recurrent lateral ankle 
sprains.  It was not, however, a complication of plantar 
fasciitis.

After careful consideration, the Board finds that the Veteran 
does not qualify for a 20 percent evaluation, the next 
highest available, under Diagnostic Codes 5299-5276, because 
there is not objective evidence of unilateral marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling in use, and 
characteristic callosities.  See 38 C.F.R. § 4.71a.  A 30 
percent evaluation would be warranted if these symptoms were 
present bilaterally.  Id.  At the October 2006 VA 
examination, the feet were normal except for tenderness to 
palpation of the mid foot and distal heel bilaterally.  He 
was diagnosed with bilateral plantar fasciitis with minimal 
limitations on function due to pain.  At October 2006 
treatment, the Veteran's feet were grossly normal appearing.  
Although there was some tenderness, the ankle and subtalar 
joint ranges of motion were normal, and muscle strength from 
the lower legs and into the feet appeared to be normal and 
symmetrical without weakness or imbalance bilaterally.

The Veteran was diagnosed with bilateral sinus tarsi syndrome 
at March 2008 treatment, and the March 2008 VA examiner noted 
that it was not a complication of plantar fasciitis.  At the 
March 2008 VA examination, the Veteran had pain, but his feet 
were negative for joint deformity, deviation, inflammation, 
or discoloration.  The Achilles alignment were within normal 
limits and were negative for pain with manipulation, and he 
had normal height in the arches bilaterally, with and without 
weight bearing.  Since the medical evidence of record does 
not show that the Veteran has objective evidence of marked 
deformity, swelling on use and characteristic callosities, he 
does not qualify for a 20 or 30 percent evaluation.  See Id.

In light of the holding in Fenderson, supra, the Board has 
considered whether the Veteran is entitled to a "staged" 
rating for his service-connected bilateral plantar fasciitis, 
as the Court indicated can be done in this type of case.  
Based upon the record, we find that at no time has the 
disability on appeal been more disabling than as currently 
rated under the present decision of the Board. 

As above, given the Veteran's complaints associated with 
employment, the Board has also considered whether this case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1).  See Barringer, supra.  The record 
reflects that the Veteran has not required frequent 
hospitalization for the disability, and that the 
manifestations of the disability are not in excess of those 
contemplated by the assigned rating.  Further, although the 
Veteran experiences occupational impairment, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned ratings.  The Court has held 
that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required."  Thun, supra.  Therefore, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

C.  Increased Evaluation for Left Thoracic Outlet Syndrome 
with
Left Upper Extremity Radiculopathy

Diagnostic Code 8510 provides ratings for paralysis of the 
upper radicular group of nerves (fifth and sixth cervicals).  
Mild incomplete paralysis is rated 20 percent disabling on 
the major side and 20 percent on the minor side; moderate 
incomplete paralysis is rated 40 percent disabling on the 
major side and 30 percent on the minor side; and severe 
incomplete paralysis is rated 50 percent disabling on the 
major side and 40 percent on the minor side.  Complete 
paralysis of the upper radicular group, with all shoulder and 
elbow movements lost or severely affected, hand and wrist 
movements not affected, is rated 70 percent disabling on the 
major side and 60 percent on the minor side.  

Diagnostic Code 8515 provides ratings for paralysis of the 
median nerve.  Mild incomplete paralysis is rated 10 percent 
disabling on the major side and 10 percent on the minor side; 
moderate incomplete paralysis is rated 30 percent disabling 
on the major side and 20 percent on the minor side; and 
severe incomplete paralysis is rated 50 percent disabling on 
the major side and 40 percent on the minor side.  Complete 
paralysis of the median nerve, with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances, is rated 70 percent 
disabling on the major side and 60 percent on the minor side.

The Veteran currently has a 20 percent initial evaluation for 
his left thoracic outlet syndrome, with left upper extremity 
radiculopathy.

At the October 2006 VA examination, it was noted that an EMG 
indicated mild radiculopathy of the upper extremities.  A 
neurological examination showed diminished thumb, index 
finger, and middle finger vibratory sensation.  The Veteran 
complained of numbness in the left hand.  He was diagnosed 
with right thoracic syndrome, status post surgery, with 
minimal limitations of function due to pain.

In August 2007 the Veteran had a VA examination for his 
peripheral nerves.  It was noted that he had a history of 
surgery to the cervical spine, and that he had problems with 
his left hand prior to the surgery.  He reported that after 
his surgery for thoracic outlet syndrome, the symptoms in his 
left hand did not improve.  He had numbness in his thumbs, 
middle fingers, and index fingers, and these symptoms had 
progressively increased, with the left side being worse.  The 
examination report states that the Veteran is right handed, 
and he got cramps in his hands when he did activity for more 
than 5 to 10 minutes.  It lasted for 3 to 5 minutes, and he 
was no longer to play guitar for long because of it.  He was 
taking Cymbalta 60 mg which helped, but he only took it at 
night because it made him woozy.  He was also having 
difficulty using computers at his job.

On examination of the upper extremities, there was not any 
evidence of atrophy of any of the muscle groups.  Muscle 
strength was normal and there was no evidence of any 
paralysis.  There was a "strongly positive" Tinel's sign on 
the left and evidence of hypoesthesia on his fingertips 
bilaterally, but no evidence of peripheral neuritis or 
neuralgia.  A screening study was negative for carpal tunnel 
syndrome.

The Veteran had a private neurological consultation in March 
2008 at which he reported noticing tremors in his left hand 
for the prior 6 months that lasted for four or five minutes.  
There was no syncope or seizure and the Veteran said that his 
arm was weak from previous surgery but that this was 
unchanged.  On examination, the Veteran had weakness in his 
left triceps and 4/5 strength on the left.  The Veteran's 
sensation was intact in all modalities.  The treating 
physician diagnosed dystonia, which he felt seemed like a 
dystonic tremor.  He felt that the episodic nature was 
somewhat reminiscent of an epileptic condition.  An EMG study 
showed chronic C7 radiculopathy on the left and bilateral 
median neuropathy.  An electroencephalogram was normal and 
did not show lateralized, focal, or epileptiform 
abnormalities.

As discussed above, the Veteran's records show that he is 
right handed, and therefore his left thoracic outlet 
syndrome, with left upper extremity radiculopathy, will be 
characterized by the ratings for the minor extremity.  Upon 
careful review of the evidence, the Board finds that the 
Veteran does not have incomplete paralysis, moderate, of the 
median nerve, as is required for a 20 percent evaluation 
under Diagnostic Code 8515.  See 38 C.F.R. § 4.124a.  
Furthermore, he does not have incomplete paralysis, mild, of 
the upper radicular group, as is required for a 20 percent 
evaluation under Diagnostic Code 8510.  Id.  At the August 
2007 VA examination there was no evidence of paralysis and 
March 2008 treatment indicated that there was weakness in the 
Veteran's left triceps and that the strength was 4/5.  
Sensation was noted to be intact in all modalities.

In light of the holding in Fenderson, supra, the Board has 
considered whether the Veteran is entitled to a "staged" 
rating for his service-connected left thoracic outlet 
syndrome, with left upper extremity radiculopathy, as the 
Court indicated can be done in this type of case.  Based upon 
the record, we find that at no time has the disability on 
appeal been more disabling than as currently rated under the 
present decision of the Board. 

As to the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer, supra.  The record reflects that 
the Veteran has not required frequent hospitalization for the 
disability, and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
Further, although he experiences occupational impairment, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings.  The Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun, supra.  
Therefore, the Board has concluded that referral of this case 
for extra-schedular consideration is not in order.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

D. Increased Evaluation for Right Thoracic Outlet Syndrome
with Mild Right Extremity Radiculopathy

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal consists 
of a properly executed VA Form 9.  38 C.F.R. § 20.202.  In 
addition, a substantive appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202.  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204.

On the Veteran's December 2007 VA Form 9, he did not specify 
entitlement to an initial compensable evaluation for right 
thoracic outlet syndrome with mild right extremity 
radiculopathy as one of the issues that he wished to appeal.  
Therefore, he did not perfect his appeal of this issue and it 
is not properly before the Board.

Hence, there remain no allegations of errors of fact or law 
for appellate consideration on these issues.  Thus, the Board 
does not have jurisdiction to review them, and they must 
therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).
 

ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for anterolisthesis of the lumbar spine, L5 on S1 with pain, 
status post facet screw fusion of L5-S1, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral plantar fasciitis is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for left thoracic outlet syndrome, with left upper extremity 
radiculopathy, is denied.

The appeal of entitlement to an initial compensable 
evaluation for right thoracic outlet syndrome with mild right 
extremity radiculopathy is dismissed.



___________________________
	ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


